Fourth Court of Appeals
                                San Antonio, Texas
                                       June 17, 2016

                                   No. 04-16-00297-CV

              WESTRIDGE ESTATES HOMEOWNERS ASSOCIATION,
                                Appellant

                                             v.

                          Omar CANALES and Marlo C. Canales,
                                    Appellees

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-13-976
                        Honorable Ana Lisa Garza, Judge Presiding


                                      ORDER
    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record is due on July 15, 2016.


                                                  _________________________________
                                                  Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of June, 2016.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court